Citation Nr: 0926629	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hammertoes of the left foot, to include referral 
for an extraschedular evaluation.  

2.  Entitlement to a disability rating in excess of 10 
percent for hammertoes of the right foot, to include referral 
for an extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The Veteran reports active service from March 1972 to March 
1976 and from March 1981 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by Regional Offices (RO's) 
of the Department of Veterans Affairs (VA).  A January 1993 
RO decision granted service connection for various 
disabilities.  It granted service connection, with 
noncompensable ratings, for hammertoes, right 5th digit, and 
hammertoes, left 3rd and 5th digits.  The current claim was 
received in April 2002.  An April 2003 decision by the 
Roanoke, Virginia, VARO confirmed and continued the 
evaluations, denying increases.  In June 2004, a Decision 
Review Officer at the Newark, New Jersey VARO granted 10 
percent ratings each for the left and right hammertoe 
disabilities, effective the date the claim for increase was 
received, in April 2002.  The grant expanded the service-
connected disability to cover all toes on each foot.  

A November 2007 rating decision by the Decatur VARO granted a 
temporary total disability rating, for right 2nd toe surgery, 
effective in July 2007, with a return to the 10 percent 
rating in October 2007.  That decision also granted a 10 
percent rating for trochanteric bursitis of the left hip.  
There is no record of the Veteran disagreeing with any aspect 
of these grants.  

In October 2008, the Board denied an appeal for higher 
ratings.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for 
Remand asked the Court to vacate the Board's October 2008 
decision as to left and right hammertoes and remand the 
matter to the Board for extraschedular consideration.  The 
Court granted that motion by an order dated in June 2009.  



FINDINGS OF FACT

1.  The service-connected hammertoes of the left foot are 
manifested by hammertoe deformity of the 2nd through 5th toes, 
post operative residuals, and pain on standing and weight 
bearing.  It is not analogous to more than a moderate foot 
injury.  

2.  The rating criteria are adequate for evaluating the 
service-connected hammertoes of the left foot.  

3.  The service-connected hammertoes of the left foot have 
not resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  

4.  The service-connected hammertoes of the right foot are 
manifested by hammertoe deformity of the 2nd through 5th toes, 
post operative residuals, and pain on standing and weight 
bearing.  It is not analogous to more than a moderate foot 
injury.  

5.  The rating criteria are adequate for evaluating the 
service-connected hammertoes of the right foot.  

6.  The service-connected hammertoes of the right foot have 
not resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hammertoes of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 
5282, 5284 (2008).  

2.  The criteria for referral for an extraschedular rating 
for hammertoes of the left foot have not been met.  38 C.F.R. 
§ 3.321 (2008).    

3.  The criteria for a disability rating in excess of 10 
percent for hammertoes of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 
5282, 5284 (2008).  

4.  The criteria for referral for an extraschedular rating 
for hammertoes of the right foot have not been met.  
38 C.F.R. § 3.321 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

The initial VCAA notice was sent to the Veteran in November 
2002, before the April 2003 rating decision at issue.  A 
notice that fully complied with the requirements of the VCAA 
was sent to the claimant in October 2005.  Thereafter, the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
December 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  His extensive VA clinical records are in evidence.  
The Veteran has had several VA examinations.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Evaluation Under the Rating Schedule

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Single hammertoes will be rated as non-compensable and a 10 
percent rating will be assigned for all toes of a foot 
(unilateral) being affected, without claw foot.  38 C.F.R. 
§ 4.73, Code 5282.  The current 10 percent rating for each 
foot is the maximum assignable under this diagnostic code.  

The Board has considered other possible rating criteria.  
38 C.F.R. § 4.20.  The service-connected disability is not 
analogous to flatfoot, ratable under diagnostic code 5276, 
claw foot ratable under diagnostic code 5278, or malunion or 
nonunion of the tarsal bones, ratable under diagnostic code 
5283.  Diagnostic codes 5277, 5279, 5280, and 5281 do not 
provide ratings in excess of 10 percent and are for other 
conditions, so they could not provide additional ratings.  
Diagnostic code 5284 does not provide a compensable rating 
for a mild or slight foot injury.  It does provides a 10 
percent rating for a moderate foot injury, a 20 percent 
rating for a moderately severe foot injury and a 30 percent 
rating for a severe foot injury.  

Background

On examination of the Veteran's feet, in December 2003, he 
complained that his 3rd and 5th toes swell.  That was 
accompanied by intense pain that caused limping.  The more he 
walked, the more his foot reportedly hurt.  He had had 
surgery to relieve hammertoes and wore special shoes.  
Physical examination showed surgical scars on the 5th toes, 
bilaterally.  There were no scars visible on the third toes.  
There were no corns, edema, or calluses on the ends of the 
toes due to hammertoe deformity.  The 5th and 3rd toes were 
painful to palpation.  Bunion deformities were painful.  On 
standing, the 5th right toe was severely adducted, with an 
adductovarus deformity.  The 5th left toe was also adducted, 
but it did not show the rotation of the right 5th toe.  
Hammertoe deformities were noted on the 2nd through 5th toes, 
right and left.  X-rays showed evidence of surgery on both 
5th toes.  The diagnosis was status post arthroplasty of the 
5th toes, bilaterally.  The metatarsal joints were intact.  
The Veteran had extensor tenotomies of the 3rd toes, 
bilaterally.  There was adductovarus of the 5th toes, 
bilaterally.  

The Veteran's feet were again examined by VA in April 2006.  
He related foot pain and surgery in service.  He reported 
that during the last 6 months, or so, he began experiencing 
numbness and hypersensitivity in both feet.  He reported foot 
pain, mild weakness, and occasional swelling.  He could only 
wear bedroom or shower shoes.  Sneakers, dress shoes, and 
orthopedic shoes hurt.  He could not run or walk and only 
walked around his house.  On examination, he had palpable 
dorsalis pedis and posterior tibial pulses, bilaterally.  
Patchy hyperpigmented scars were noted on the plantar 
surfaces of both feet.  There was pain on palpation of the 
right 3rd and bilateral 5th toes.  They were quite sensitive 
to light pressure.  The 5th toes were in a nice, straight, 
corrected, and rectus position.  There were residual 
bilateral 3rd mallet toe deformities.  There was a positive 
sensation response to monofilament on both feet.  There was a 
mild flat foot and mild bunion deformity.  In general, he had 
some mild flexible, passively correctable second hammer toe 
deformities.  His stance was somewhat unbalanced and guarded.  
He could perform squatting, supination, pronation, and heel 
and toe raising maneuvers.  Raising on his toes and squatting 
were somewhat painful.  His gait was very guarded and 
antalgic.  He labored with a cane.  He was apropulsive and 
clearly avoiding pressure on his toes during the gait cycle.  
X-rays revealed post surgical resection and confirmed 
arthroplasty procedures on the right 5th and 3rd toes 
bilaterally.  The diagnosis was mild chronic pain in both 5th 
and 3rd toes, status post hammer toe type surgery with 
residual 3rd mallet toe deformities; and hyperalgesia to both 
feet, possibly secondary to lower back arthritis.  

The record includes VA clinical notes through November 2007.  
In July 2007, the Veteran had surgery on his right second 
toe.  The diagnoses were right 2nd hammertoe deformity, right 
2nd claw toe deformity, right 2nd toe flexor tendon 
contracture, and contracture of the right 2nd 
metatarsophalangeal joint.  The operations performed on the 
right 2nd toe were; proximal interphalangeal joint fusion, 
distal interphalangeal joint arthroplasty, flexor tendon 
contracture, and metatarsophalangeal joint capsulotomy.  

Another VA examination of the Veteran's feet was provided in 
December 2007.  The VA medical records were reviewed.  The 
Veteran complained of pain in his toes, with additional pain 
of the right foot secondary to the surgery on his 2nd toe.  
He complained of stiffness, swelling, fatigability, and lack 
of endurance, and itching.  He reported little pain at rest 
and had pain mainly on standing and walking.  He stated that 
he was not working.  Foot pain was said to affected his 
mobility.  He stated that he was able to stand in slippers 
for 30 minutes but was not able to walk a quarter mile.  

Examination disclosed hammertoe deformities of the 2nd 
through 5th digits, bilaterally.  Dorsiflexion of the toes 
was 10 degrees on the right foot and 0 degrees on the left 
foot.  Plantar flexion of the toes was 45 degrees, 
bilaterally.  The Veteran complained of pain on range of 
motion of the toes of both feet.  There was a 4 centimeter 
scar on the dorsal aspect of the right second toe.  Ankle 
motion was dorsiflexion of 5 degrees and plantar flexion of 
20 degrees, bilaterally.  No edema was noted.  The Veteran 
exhibited an antalgic gait.  He walked on the side of his 
feet to avoid pressure on his toes.  There were no calluses 
on his feet.  There were no skin or vascular changes.  
Hammertoe deformity of the lesser toes was noted.  There was 
no evidence of flat feet.  There was mild hallux valgus of 15 
degrees.  There was no evidence of unusual shoe wear.  X-rays 
disclosed evidence of arthroplasty with hemiphalangectomy of 
the right 2nd and 5th toe bilaterally.  The diagnosis was 
hammertoe deformity bilateral feet of the right third, 
fourth, and 5th toe and left second through 5th toe with pain 
on standing and weightbearing.  There was hallux abductal 
valgus, which was mild at 15 degrees, bilateral, feet.  

Discussion

The rating schedule provides the current 10 percent 
evaluation if there are hammertoe deformities of all toes; 
however, the examinations have only shown involvement of the 
2nd through 5th toes, without hammertoe deformity of the 1st or 
great toes.  The decision review officer apparently felt that 
this approximated the criteria for a 10 percent rating for 
each foot, but did not exceed those criteria.  

The Board has reviewed other criteria, as discussed above.  
In the alternative, the disability could be rated by analogy 
to a foot injury and the current 10 percent rating would 
contemplate a moderate injury.  The rating criteria does not 
provide a compensable rating for a mild or slight foot 
injury.  The next higher rating, 20 percent, requires a 
moderately severe foot injury.  A moderately severe foot 
injury is one step below the highest rating assignable under 
this code, for a severe foot injury.  A moderately severe 
foot injury would be expected to involve more than the toes.  
In this case, the Veteran has a limitation of ankle motion 
and hallux abductal valgus deformity, bilaterally; but these 
are not service-connected.  Only the toe deformities are 
service-connected and the clinical notes and examination 
report show that they are not analogous to more than a 
moderate foot injury.  Therefore, the Veteran's hammertoes do 
not meet any applicable criteria for a higher rating.  

The Board has considered the Veteran's complaints of pain and 
his descriptions of how the disability affects his 
functioning; however, the medical reports and records provide 
a more probative description of the disability and, in this 
case, provide a preponderance of evidence against the claims 
for higher ratings.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the hammertoe conditions have not significantly 
changed and uniform ratings are appropriate in this case.  At 
no time during the rating period has the disability of either 
foot exceeded the criteria for a 10 percent rating.  

Extraschedular Rating

In denying ratings in excess of 10 percent for the hammertoes 
of each foot, in July 2006, the RO specifically referenced 
38 C.F.R. § 3.321.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  See also VAOPGCPREC. 6-96 (1996).  

The Joint Motion discussed the Court's recent decision in 
Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court 
held that the determination of whether a claimant is entitled 
to an extraschedular rating is a 3 step inquiry.  The first 
step being to determine whether the evidence before the VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  As discussed above, the current 
10 percent rating really requires hammer toe deformities of 
all toes.  The Veteran does not meet these criteria but the 
disability is close enough that 10 percent ratings have been 
assigned anyway.  38 C.F.R. § 4.7.  Higher ratings could be 
assigned by analogy to a foot injury, the current 10 percent 
rating being appropriate for a moderate injury.  The next 
higher rating 20 percent requires a moderately severe injury; 
such an injury would be expected to involve the foot itself 
and not just the toes.  Thus, the current rating is adequate 
and appropriate for the extent of the disability demonstrated 
in this case.  

The second step in Thun requires the adjudicator to determine 
whether the claimant has an exceptional disability picture 
that exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  The Joint Motion mentioned the history 
provided by the Veteran on the December 2007 VA examination.  
He stated that foot pain affected his mobility, that he was 
only able to stand in slippers for 30 minutes, was not able 
to walk 1/4 of a mile, and was not working at the time.  The 
examiner noted pain on the range of motion of his toes and 
feet and that he exhibited an antalgic gait.  As the Board 
previously noted, the Veteran is only service-connected for 
his toes.  The Board previously emphasized that he has other 
foot disorders, for which service connection has not been 
established; specifically, hyperalgesia to both feet, 
possibly secondary to lower back arthritis, noted in April 
2006, and limitations of ankle motion, bilaterally, noted in 
December 2007, Cf. 38 C.F.R. § 4.71, Plate II (2008).  Also, 
service connection has not been established for all of the 
toe deformities, such as the mild hallux valgus.  Thus, while 
the Veteran has asserted to medical examiners that his 
service-connected toe disorder is disabling, none of them 
have endorsed the Veteran's lay analysis of his 
symptomatology.  That is, there is no competent medical 
evidence that the service-connected toe disorder results in 
marked inference with employment.  Similarly, the file 
contains all relevant treatment records and examination 
reports and shows one surgery, but does not document frequent 
periods of hospitalization or extraordinary treatment for the 
disability.  

The third step in Thun is submission to Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for determination of whether an extraschedular rating is 
warranted.  In the absence of the necessary factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for hammertoes of 
the left foot, to include referral for an extraschedular 
evaluation, is denied.  

A disability rating in excess of 10 percent for hammertoes of 
the right foot, to include referral for an extraschedular 
evaluation, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


